Citation Nr: 1629278	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-24 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral hand numbness, to include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for bilateral foot numbness, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1970 to August 1972 and from May 1975 to August 1992.  He served on active duty for training from February 1970 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides as a result of his service aboard the U.S.S. Knox during the Vietnam conflict.  Specifically, he reports that in November 1971, the vessel anchored in Da Nang Harbor and he was given shore leave, and thus may be said to have served in Vietnam.  A review of his medical records reflects a current diagnosis of diabetes mellitus type II, which the Veteran claims is related to herbicide exposure.

The Board notes that the most recent VA medical records date from February 2010.  In February 2011, the Veteran reported that he has been receiving treatment at the Rome CBOC.  On remand, the AOJ should obtain all outstanding VA records.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records for the period from February 2010 to the present, particularly records from the Rome CBOC.

2.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

